Citation Nr: 1721450	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from July 28, 2010 to August 12, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970 and from November 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent rating effective July 28, 2010.  In a March 2014 rating decision, the RO granted an increased rating of 100 percent for PTSD, effective August 12, 2013.  

In October 2015, the Board remanded the claim for additional development.  While in remand status, the Appeals Management Center (AMC) issued a November 2015 rating decision wherein it granted a 70 percent rating for PTSD, effective July 28, 2010.  Despite the increased disability rating for PTSD, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet.  App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  However, as the Veteran has already been assigned the maximum schedular rating of 100 percent beginning on August 12, 2013, no further appellate consideration is warranted for that period.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

For the period prior to August 12, 2013, the Veteran's PTSD has resulted in occupational and social impairment that has more nearly approximated deficiencies in most areas rather than total.


CONCLUSION OF LAW

For the period prior to August 12, 2013, the schedular criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that all pertinent available service treatment records (STRs) and post-service medical records identified by the Veteran have been obtained.  The Veteran was afforded a VA psychiatric examination in September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the report of the September 2010 VA medical examination is adequate for adjudication purposes, because the report provides the results of a thorough psychiatric assessment.

Additionally, the Board finds there has been substantial compliance with its October 2015 remand directives.  This claim was remanded to obtain outstanding VA treatment records from all appropriate VA medical facilities, to include Salisbury, Winston-Salem, and Greensboro, North Carolina.  In the October 2015 remand, the Board noted that the Veteran was given a pamphlet to make an appointment at the Greensboro VA medical facility, but there were no treatment records from that facility.  A March 2014 VA psychiatry note included a notation that the Veteran was again given the contact information for the Greensboro medical facility.  A March 2014 VA examination report noted that the Veteran did not receive outpatient psychiatric treatment.  Therefore, it does not appear that the Veteran received psychiatric treatment at the Greensboro VA medical facility during the relevant period.  In addition, the RO obtained outstanding VA treatment records from the Salisbury and Winston-Salem VA medical facilities.  Accordingly, the Board concludes that VA has substantially complied with the October 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remanding the claim to request VA treatment records from the Greensboro VA medical facility would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria: Disability Ratings 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1(2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Factual Background and Analysis: Increased Rating

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected PTSD was rated 70 percent disabling, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Rating Mental Disorders, a 70 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV, at 46.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms, for example, suicidal ideation, severe obsessional rituals, or any serious impairment in social, occupational, or school functioning, for example, no friends, inability to keep a job.  Id.   

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126  (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

In May 2005, the Veteran was seen secondary to a positive depression and PTSD screening.  He was employed 12 years in sales and worked 45 hours a week.  He stated that he did not have any leisure activities.  He complained of poor sleep, excessive worry, irritability, anger, recollections and nightmares.  He reported that he awakened spontaneously after three hours of sleeping.  The VA psychologist found that the Veteran's primary condition was dysthymia which rendered him more prone to negative thoughts and memories, as well as rumination and irritability.  The psychologist assigned a GAF score of 57.  

A June 2005 VA treatment record showed that the Veteran complained of anhedonia, lack of interest, increased irritability, significant disturbance in concentration and energy, poor sleep, and nightmares.  

February 2006 VA treatment records showed that the Veteran was doing well in terms of his mood.  He denied significant issues with nightmares and reported recurrence of some depressive symptoms.  A mental status examination revealed that he was alert, attentive, fully oriented, well groomed, pleasant, and cooperative.  He displayed fair eye contact, good insight and judgment, stable affect, a neutral mood, and coherent speech.  He denied active hallucinations, suicidal or homicidal ideations, and a formal thought disorder.  He was prescribed medication for insomnia and nightmares.  

August 2006 VA treatment records documented his reports of depression symptoms, flashbacks, nightmares, and insomnia.  

In November 2006, the Veteran stated that his mood improved with the increase in his medication.  

An April 2007 VA psychiatry note indicated that the Veteran continued to experience occasional episodes of flashbacks and nightmares, otherwise his symptoms were relatively stable.   

In June 2008, the Veteran reported stress related to his two grandchildren, but he was otherwise fairly stable regarding his mood and PTSD symptoms.  He stated that he took his sleep medication sporadically.    

January 2009 VA treatment records showed that the Veteran was seen for follow-up for his psychotropic medications.  He reported that his mood was relatively stable.  A mental status examination indicated that he was alert, attentive, fully oriented, well groomed, calm, and cooperative with good eye contact.  His speech was not pressured and was coherent, mood was good, affect was stable and appropriate, and insight and judgment were good.  There was no formal thought disorder, active hallucination, florid delusion, or suicidal/homicidal ideations.  The plan was to continue his medication to treat his insomnia. 

In September 2009, the Veteran was somewhat more depressed following a right shoulder injury.  

An April 2010 VA psychiatry note indicated that the Veteran had problems with sleeping and nightmares. 

The Veteran was afforded a VA psychiatric examination in September 2010.  His symptoms included recurrent intrusive recollections, recurrent distressing dreams, avoidance, inability to recall aspects of the trauma, feelings of detachment, acting or feeling the event was recurring, intense distress at exposure to internal and external cues, diminished interest or participation in activities, restricted range of affect, sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran attended a depression group for a brief period in 2005 and that his anti-depressant was fairly effective.  The Veteran married his high school sweetheart in 1969 and described the relationship as "okay."  They never separated or came close to separating.  He described a good relationship with his four adult children.  As to his other social relationships, he stated that he was almost a "hermit" and that he did not like being around people despite having many associates.  He rarely invited people to his home or visited others.  He had two close friends that he grew up with in the church.  His leisure activities included building things alone, walking with his wife, and fishing with a friend.  The mental status examination indicated that he was clean, appropriately dressed, and cooperative.  He avoided eye contact, was easily distracted, and was fully oriented.  He had a constricted affect, depressed mood, unremarkable thought process, unremarkable thought content, good judgment, average intelligence and good insight.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran experienced suicidal thoughts, but never made a plan or attempt.  He also thought about pleasant things and his grandkids to prevent his suicidal ideations.  The Veteran reported that he lashed out or became verbally aggressive if he felt wronged.  He was able to maintain minimum personal hygiene and his wife had to prod him to complete chores.  He reported that driving made him upset and that he did not like to shop because of crowds.  His memory was mildly impaired.  The Veteran worked at Frito-Lay in the sales department for 10 to 20 years.  He stated that he did not receive some promotions due to anger and sometimes did not feel like going to work.  He was never formally reprimanded, but others talked to him about his problems.  Overall, the examiner determined that the Veteran experienced some conflict in the workplace, a strained relationship with his wife and children due to irritability and moodiness, and a loss of interest in activities.  The examiner concluded that his PTSD symptoms resulted in reduced reliability and productivity. 

The Veteran was seen for medication follow-up in November 2010.  He reported improved sleep and a decrease in disturbing nightmares.  

In July 2011, the Veteran reported that is PTSD symptoms were manageable.  He continued to have some intrusive thoughts and nightmares.  He occupied his time by completing home improvement projects around the house.  

A February 2012 VA psychiatry note showed that the Veteran continued to experience daytime tiredness after taking his psychiatric medication.  He reported that he was able to fall asleep after taking his medication, but he awakened after four hours.  

A May 2012 VA psychiatry note indicated that he endorsed symptoms of tiredness, irritability, disturbance in concentration, disturbance in energy level, and short-term memory problems.  

A February 2013 VA treatment record showed that the Veteran reported a low mood, nightmares, and flashbacks.  He did not do much to occupy his time.  A mental status examination revealed that he was well groomed, somewhat guarded, and cooperative with fair eye contact.  His speech was not pressured and was coherent with no formal thought disorder noted.  He denied active hallucinations, florid delusions, and active suicidal/homicidal ideations.  His judgment and insight were fair.  

In his August 2013 substantive appeal, the Veteran stated that he had more than one panic attack a week.  He reported that his wife was afraid to sleep in the room with him because of his anger issues and violent sleeping habits.  He did not have any close friends and stopped working because of his inability to cope with daily situations and get along with others.  He also suggested that his memory impairment was worse than what was noted in the September 2010 VA examination report.  He reported that he was easily irritated and had hallucinations for many years.  He stated that his wife stopped working to manage the household, finances, and his appearance.  He stated that he was unable to remember his children's names at times, was always depressed, and did not go anywhere due to his fear of people watching him.  

An August 2013 VA treatment record indicated that the Veteran had "good and bad days" and intermittent episodes of nightmares, but was otherwise relatively stable in terms of his mood and PTSD symptoms since his last visit.  He reported occasional residual tiredness due to his psychiatric medications.  

In a December 2015 statement the Veteran stated that his symptoms of sleep impairment, mood swings, memory loss, anxiety, depression, panic attacks, hallucinations, delusions, and workplace issues, were present throughout the appeal period.  

The Board finds that a rating in excess of 70 percent is not warranted.  The Veteran reported some symptoms listed in the rating criteria for a 100 percent disability rating, such as memory loss for names of close relatives, however, the evidence of record does not show that these symptoms caused total occupational and social impairment.  Instead, the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including poor sleep, excessive worry, irritability, anger, flashbacks, nightmares, lack of interest, anhedonia, significant disturbance in concentration, low energy, depressed mood, insomnia, avoidance, feelings of detachment, diminished interest, restricted range of affect, sense of foreshortened future, outbursts of anger, hypervigilance, exaggerated startle response, suicidal thoughts, memory impairment, anger, and tiredness.  Mental status examinations consistently revealed unremarkable thought processes, full orientation, fair to good judgment and insight, coherent speech, and a well-groomed appearance.  Although the Veteran stated that he experienced hallucinations and panic attacks during this period, the relevant VA treatment records and the September 2010 VA examination report are negative for any evidence of hallucinations or panic attacks.  The Veteran stated that he sometimes forgot his children's names, however the September 2010 VA examination described his memory impairment as mild and the relevant VA treatment records consistently noted that his PTSD symptoms were relatively stable.  There was also no delusions or grossly inappropriate behavior.  Although his wife had to encourage him to complete household chores, the Veteran was able to maintain minimum personal hygiene and manage his finances.  The Veteran reported passive suicidal ideations during the relevant period, but he consistently denied any intent or plan to harm himself.   

The evidence during the relevant period does not show that the Veteran experienced total occupational and social impairment.  With respect to social impairment, he preferred to spend time alone and rarely had visitors.  However, the Veteran was married to his wife since 1969 and described a good relationship with his wife and his four adult children.  In his leisure time he mostly built things by himself, but he also walked with his wife and went fishing with a friend.  He also had associates as well as two close friends.  With respect to occupational impairment the Veteran was able to maintain employment in sales for many years before he stopped working due to his psychiatric symptoms.  He reported that he was not promoted due to his anger issues, but he was never formally reprimanded.  Although the Veteran has functional impairment, there is no evidence of total social and occupational impairment as contemplated by the higher rating.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER


Entitlement to an initial disability rating in excess of 70 percent for PTSD prior to August 12, 2013 is denied.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


